ON PETITION EOR REHEARING.
Potter, Chief Justice.
Upon the petition for rehearing it is again insisted on behalf of the plaintiffs in error that the rights of the intervening petitioner, Mrs. Magee, and her sister should have been considered in the .partition proceedings and those rights determined. It is also seemingly urged that there is some uncertainty in the opinion previously delivered in this cause relative to the persons bound by the judgment appealed from. Since this court did not assume to decide, but expressly declined to decide whether there were any persons other than the immediate parties to the suit who were or would be concluded by the judgment, it may be true that such question is left uncertain, -but not more so than in the ease of any other judgment. We are not aware of any custom or rule rendering it necessary for the court pronouncing a judgment upon the issues between the parties to a suit, to include therein a statement or determination of 'its effect upon other designated persons.
The' first suggestion of the necessity for additional parties came after the partition commissioners had made and filed their award. The trial court declined to admit the new parties, holding it unnecessary to decide what their rights *57to the lands were under the trust deed to Field, or the effect upon them of the joint consent of Field, the trustee, and Pratt, the life tenant, to the decree of partition, or the extent to which the trustee and-the life tenant represent and bind other parties. Upon error in this court, therefore, the question was, in this respect, whether the suggested new parties were necessary parties to a disposition of the cause upon the issues made upon the pleadings between the parties to the suit; and we held upon the grounds set forth in the opinion that they were not. Whether or to what extent such parties are or may be bound by the proceedings and judgment was not, therefore, a question involved in this cause. We cannot conceive that the former opinion, which fully explained our views, is reasonably capable of misconstruction. The statement in the opinion that only the parties to the suit and others “virtually represented by them” would be bound, merely expressed a general principle applicable to all judgments, and was not intended to indicate whether or not any person interested in this appeal was virtüally represented in .the suit. Counsel seems to regard the use of the word “virtually” as throwing a cloud of uncertainty about the question. But the employment of that word in speaking of the representation by a party of others not personally named or summoned as parties is not unusual. (Story’s Eq. Jur., 656; 2 Black on Judg., Sec. 661; 15 Ency. Pl. & Pr., 629.) We do not believe that a reiteration of our views upon the questions in the case and the reasons therefor would serve any useful purpose.
It is now further suggested that we- overlooked the undue haste with which the proceedings in the trial court were had. We do not think that the record discloses such haste as would tend .to discredit the fairness of the proceedings or the award.
Rehearing will be denied.
Brard, J., concurs.
■Scott, J., did not sit.